Judgment, Supreme Court, New York County, entered on January 13, 1971, in favor of plaintiff, unanimously reversed on the law and on the facts and vacated, and a new trial granted, with costs to abide the event, unless plaintiff, within 20 days of service upon her by defendant of a copy of the order entered hereon stipulates to accept $7,500 in lieu of the award by verdict, in which event the judgment as so reduced and amended, is affirmed without costs and without disbursements. It is our opinion that the award by verdict of $12,000 was excessive and is not supported by the record. Concur — McGivern, J. P., Nunez, Kupferman, Tilzer and Eager, JJ.